NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-2277-16T4


IN THE MATTER OF EDMUND ANSARA,
CITY OF MILLVILLE, DEPARTMENT
OF PUBLIC SAFETY.
________________________________

            Argued April 25, 2018 – Decided August 31, 2018

            Before Judges Fuentes, Koblitz and Manahan.

            On appeal from the New Jersey Civil Service
            Commission, Docket Nos. 2016-4183 and 2016-
            4255.

            Michael J. Confusione argued the cause for
            appellant Edmund Ansara (Hegge & Confusione,
            LLC, attorneys; Michael J. Confusione, of
            counsel and on the brief).

            Stephen D. Barse argued the cause for
            respondent City of Millville (Gruccio, Pepper,
            De Santo & Ruth, PA, attorneys; Stephen D.
            Barse, on the brief).

            Gurbir S. Grewal, Attorney General, attorney
            for respondent Civil Service Commission
            (Pamela N. Ullman, Deputy Attorney General,
            on the statement in lieu of brief).

PER CURIAM

     Appellant Edmund Ansara was a police officer in the City of

Millville    Police    Department.         He   appeals     from   the    Final
Administrative     Action     (FAA)   of    the    Civil   Service      Commission

(Commission) issued December 21, 2016, that upheld the action

taken by the appointing authority, City of Millville, terminating

his employment based on two removals effective April 26, 2016 and

May 26, 2016. The Commission based its decision on an independent

evaluation of the record developed before an Administrative Law

Judge (ALJ).     The Commission thereafter accepted and adopted the

Initial Decision of the ALJ which found sufficient evidence to

sustain the disciplinary charges filed against appellant related

to two separate incidents of misconduct on September 22, 2014, and

October 11, 2014.

     Appellant     urges    this   court    to     reverse     the   Commission's

decision.       He argues the findings made by the ALJ were not

supported by substantial credible evidence.                  He also claims the

City of Millville did not demonstrate good cause to impose the

ultimate disciplinary sanction of removal.                 After reviewing the

appellate record, we conclude there is no legal basis to disturb

the Commission's decision and affirm.

                                       I

                                       A

     On    September    22,   2014,   the     Millville       Police    Department

received    a   call   alleging    domestic       violence.    For     reasons   not

disclosed in the record, the dispatcher "held the call for eighteen

                                       2                                    A-2277-16T4
minutes" before directing appellant and Officer Catherine Shipley

to respond to the call for assistance involving a possible domestic

violence incident at a private residence.   The incident arose from

a verbal argument between C.G. and his girlfriend, M.M.1         The

dispute had ended by the time appellant and Officer Shipley arrived

at the residence.     The occupants, a man and two women, all

expressed their dissatisfaction about the length of time it took

for the officers to respond.

     In the hearing before the ALJ, Officer Shipley testified that

M.M. "was sitting on the stairs" and appeared "[t]hat she had been

crying."   C.G. told the officers "that he could have killed [the

two women] by the time it took [the officers] to get there."

Officer Shipley testified that C.G. was uncooperative and refused

the officers' request to produce identification.   However, Officer

Shipley also made clear that none of the occupants threatened her

or appellant verbally or at any time intimated the use of physical

force against the officers or each other.

     At the hearing before the ALJ, C.G. testified that when

appellant asked him to produce identification, he told him that

his identification card was in his truck.      He then sat on the

couch and began searching through his cellphone for a digital copy


1
 Because this incident involved domestic violence, we use initials
to protect the privacy of the people involved. R. 1:38-3(c)(12).

                                 3                          A-2277-16T4
of his identification.         C.G. conceded that he did not explain to

the officers what he was doing with his cellphone.                At this point,

appellant crossed the living room and moved closer to C.G.                  At the

time, C.G. did not have anything other than his cellphone in his

hands; Officer Shipley testified she was not concerned that C.G.

possessed a weapon.

      When C.G. stood up, appellant moved toward him and placed him

in handcuffs.2       According to Officer Shipley, it was unclear to

her why appellant decided to handcuff C.G.             However, she assisted

appellant     in   detaining    him    because    C.G.    was     not   initially

compliant.     The two officers brought C.G. to the floor to subdue

him   while   they    handcuffed      him.   Appellant      escorted      C.G.    in

handcuffs to the front lawn of the residence near the police patrol

car. Appellant kept C.G. handcuffed for approximately ten minutes.

Appellant finally removed the handcuffs to permit C.G. to retrieve

his identification credentials from his car that was parked in

front of the residence.

      Appellant      asked   Officer    Shipley   to     charge    C.G.   with     a

disorderly persons offense.        She refused.        Appellant then charged

C.G. with committing a disorderly persons offense.                 C.G. did not



2
  According to C.G., appellant "lunged from the front door . . .
[s]lamming handcuffs onto my right wrist. Breaking my phone in
the interim[, he s]lamm[ed] me to the floor."

                                        4                                  A-2277-16T4
become aware that he had been charged with this offense until he

received in the mail the summons to appear in municipal court.

Officer Shipley believed something "wasn't right" with the way

appellant acted that day, and reported the incident to Sergeant

Duffield. Officer Shipley did not believe C.G.'s conduct presented

a physical threat to herself or appellant and testified that

appellant erred in placing him in handcuffs.

     Detective William Loteck was an investigator in the Internal

Affairs Division.        In his testimony before the ALJ, Detective

Loteck characterized appellant's police report describing what

occurred on September 22, 2014, as "not factual.                   Specifically

that C.G. was . . . asked several times for his I.D.                   That it

appeared C.G. pushed Officer Shipley's left arm.              [Appellant] also

stated    that   C.G.   was   taken   to   his   knees   to   be   handcuffed."

(emphasis added).

     On September 29, 2014, C.G. and M.M. filed an Internal Affairs

complaint against appellant for excessive use of force and false

arrest.    Millville Chief of Police Jody Farabella and Internal

Affairs Detective Brian Starcher also testified before the ALJ

concerning this incident.

                                       B

     At approximately 3:22 p.m. on October 11, 2014, appellant

responded to a private residence in the City of Millville.                  Upon

                                       5                                A-2277-16T4
his arrival, appellant was met by C.W., a civilian dispatcher in

the Millville Police Department, and his nephew R.W.      C.W. was

present during this entire incident.   In the police report of the

incident, appellant wrote:

          [R.W.] said he has lived here for more than
          three years. [R.W.] said he has a key for the
          bottom lock, which is different than the
          deadbolt, which they never used, but [T.H.]
          is now using it. [R.W.] said the front door
          lock is different, as this residence used to
          be two apartments.

     Appellant was unable to unlock the back door with the key.

Appellant did not take any action to confirm R.W. actually resided

at the house, such as asking him to produce his driver's license

or any other documentation showing proof of residence. Ironically,

if he had asked R.W. to produce his driver's license, appellant

would have discovered R.W. resided with his mother in a different

municipality.

     Despite not having any competent evidence to corroborate

R.W.'s allegations, appellant told R.W. that he "cannot stop [R.W.]

from entering his residence."    According to appellant's police

report, R.W.

          then text messaged [T.H.] that he was going
          to break out a window to enter the house. She
          immediately called [R.W.].

          [T.H.] said she was not going to let [R.W.]
          get anything until he gives her the DJ
          equipment in his possession because it is

                                6                           A-2277-16T4
           hers.    [Appellant] requested she get his
           clothes for work but she continued to yell
           that she bought everything, nothing is his,
           and he does not live there.

       Despite    the    obvious   civil        character   of   this   dispute,

appellant stood by while R.W. "made entry by breaking a glass part

of the back door and unlocked the dead bolt."                (Emphasis added).

Against the expressed wishes of the person in possession of the

residence, T.H., appellant followed R.W. into the residence and

watched while R.W. entered the bathroom and "began to collect

articles of clothing scattered on the room floor." T.H., described

by appellant as a "female [T.H.], came downstairs yelling while

holding an infant in her arms."

       According to appellant, T.H. "immediately got in my face

. . . ."       Appellant handcuffed T.H. in her kitchen and arrested

her.   At the hearing before the ALJ, appellant was asked: "And can

you explain to me . . . what action [T.H.] was doing to make you

arrest her?"       Appellant responded: "She was -- had her fingers

very close to my face."         Appellant admitted that he pushed T.H.'s

head against the counter while he arrested her for the disorderly

persons    offense      of    resisting       arrest,   N.J.S.A.    2C:29-2(a).

Appellant placed T.H. in the rear of his patrol car, handcuffed.

       While    T.H.    was   inside   appellant's      patrol   car,   Sergeant

Duffield arrived at the scene.                According to appellant's police


                                          7                              A-2277-16T4
report, Sergeant Duffield attempted to speak to T.H. but she did

not respond.      Internal Affairs Sergeant Starcher investigated the

incident.    He viewed the video recording of the incident taken by

the video camera in appellant's patrol car.                Sergeant Starcher

testified that the video recording shows that Sergeant Duffield

never attempted to speak with T.H.           While T.H. was detained in the

patrol car, appellant reentered the residence several times to

obtain some of R.W.'s clothing.           T.H. told appellant that R.W. had

her DJ equipment in his car.           Appellant told her that he could not

help her retrieve the equipment; she would have to pursue the

matter through the Sheriff's Office.

     T.H. filed an internal affairs complaint against appellant.

Internal Affairs Investigator Sergeant Starcher discussed the

matter     with   appellant's     supervisor,     Lieutenant       Ed    Zadroga.

Sergeant    Starcher    was    concerned     about   "a   possible       pattern"

involving Fourth Amendment violations by appellant.                      Sergeant

Starcher decided not to interview T.H., and referred the matter

to   the     Cumberland       County     Prosecutor's     Office        based    on

inconsistencies he discovered in appellant's police report.                     T.H.

pled guilty to resisting arrest before the Millville Municipal

Court.




                                         8                                A-2277-16T4
                                      II

       Our review of a final decision of a State administrative

agency is limited.     Univ. Cottage Club of Princeton N.J. Corp. v.

N.J.   Dep't   of   Envtl.   Prot.,   191   N.J.   38,     48   (2007).      "An

administrative agency's final quasi-judicial decision will be

sustained unless there is a clear showing that it is arbitrary,

capricious, or unreasonable, or that it lacks fair support in the

record."     In re Herrmann, 192 N.J. 19, 27-28 (2007).            This court

accords the agency's decision substantial deference "even if [it]

would have reached a different result in the first instance."                Id.

at 28.   "The burden of demonstrating that the agency's action was

arbitrary,     capricious,   or   unreasonable     rests   upon   the     person

challenging the administrative action."            In re Arenas, 385 N.J.

Super. 440, 443-44 (App. Div. 2006).

       To determine whether reversal of the agency determination is

warranted, we must consider:

            (1) whether the agency's action violates
            express or implied legislative policies, that
            is, did the agency follow the law; (2) whether
            the record contains substantial evidence to
            support the findings on which the agency based
            its action; and (3) whether in applying the
            legislative policies to the facts, the agency
            clearly erred in reaching a conclusion that
            could not reasonably have been made on a
            showing of the relevant factors.




                                      9                                 A-2277-16T4
           [Mazza v. Bd. of Trs., 143 N.J. 22, 25 (1995)
           (citing Campbell v. Dep't of Civil Serv., 39
           N.J. 556, 562 (1963)).]

This deferential standard also applies to decisions relating to

employee   discipline   and    punishment,     including   termination.

Herrmann, 192 N.J. at 28; see also In re Carter, 191 N.J. 474, 486

(2007).

      The record developed before the ALJ is replete with competent

evidence   of   appellant's   unfitness   to   be   a   police   officer.

Appellant's conduct in both incidents reflects a disregard for the

rule of law coupled with a disturbing pattern of abusive behavior

in the exercise of his authority.         The arguments attacking the

validity of the Commission's decision lack sufficient merit to

warrant discussion in a written opinion.       R. 2:11-3(e)(1)(D).

     We affirm substantially for the reasons expressed by the

Commission, as reflected in the ALJ's Initial Decision.

     Affirmed.




                                 10                               A-2277-16T4